PER CURIAM.
AFFIRMED, EN BANC.1 We hereby reaffirm the holding of this court in Florida Rock Industries, Inc. v. United Building Systems, Inc., 408 So.2d 630 (Fla. 5th DCA 1981). See also Jones v. State, 332 So.2d 615 (Fla.1976).
COBB, C.J., and DAUKSCH, ORFINGER, FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.
COWART, J., concurs specially with opinion.

. This matter has been determined en banc because of a conflict by the assigned panel of
Judges, Upchurch, Cowart and Associate Judge R. Miller, with the opinion of the court in Florida Rock Industries, Inc. v. United Building Systems, Inc., 408 So.2d 630 (Fla. 5th DCA 1981).